

 
EXECUTION COPY



EMPLOYMENT AGREEMENT OF RICHARD J. HENDRIX
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of December 13, 2012 (the
“Effective Date”), is hereby entered into by and between FBR & Co., a Virginia
corporation with its principal place of business at 1001 19th Street North,
Arlington, VA 22209 (“FBR” or the “Company”) and Richard J. Hendrix, residing at
the address set forth on the signature page hereof (the “Executive”).
 
WHEREAS, the Executive currently serves as the Chairman of the Board of
Directors, President and Chief Executive Officer of the Company pursuant to an
employment agreement between the Executive and the Company, dated as of April
30, 2008 (the “Prior Agreement”); and
 
WHEREAS, the Company and the Executive wish to continue the Executive’s
employment relationship with FBR on the terms set forth below in this Agreement:
 
Accordingly, the parties hereto agree as follows:
 
1. Term.  The Company hereby agrees to continue to employ the Executive, and the
Executive hereby accepts such employment, for a term commencing as of the
Effective Date and continuing until December 31, 2015, unless sooner terminated
in accordance with the provisions of Section 4 or Section 5 (the period during
which the Executive is employed under this Agreement hereinafter referred to as
the “Term”).  Notwithstanding the foregoing, upon a Change in Control (as
defined below), the Term shall automatically be renewed so that the Term is not
less than two (2) years from the effective date of such Change in Control.
 
2. Duties.  During the Term, the Executive shall be employed as Chief Executive
Officer of the Company and shall report only to the Company’s Board of Directors
(the “Board of Directors”).  The Executive shall faithfully perform for the
Company the duties of said position and shall perform such other duties of an
executive, managerial or administrative nature as shall be reasonably
commensurate with his position and specified and designated from time to time by
the Board of Directors, including but not limited to serving as an officer
and/or director of one or more subsidiaries of the Company from time to
time.  The Executive shall devote all of his business time and efforts to the
performance of his duties hereunder.  The Executive shall have the right to
engage in various activities outside of his employment with the Company,
including charitable and community activities and making personal investments
that do not constitute corporate opportunities and, with the approval of the
Board of Directors, serving as a director of one or more other companies (other
than any directorships in effect as of the Effective Date, which shall not
require such approval) so long as such activities do not interfere with the
Executive’s ability to perform his duties hereunder.
 
3. Compensation and Benefits.
 
3.1. Annual Salary.  The Company shall pay the Executive during the Term a base
salary at a minimum rate of $750,000 (Seven Hundred Fifty Thousand United States
Dollars and no/100s) per annum (the “Annual Salary”), in accordance with the
customary payroll practices of the Company applicable to senior executives.  The
Compensation Committee of the Board of Directors (the “Compensation Committee”)
may, in its sole discretion, periodically increase the amount of the Annual
Salary (but not decrease such amount, except in connection with across-the-board
salary reductions generally applicable to the Company’s executive management
team).  For purposes of this Agreement, the Annual Salary as increased or
decreased from time to time shall constitute the “Annual Salary” as of the time
of the change.
 
3.2. Eligibility for Incentive Plans.  During the Term, the Executive shall be
eligible to participate in any performance bonus plans or programs or long-term
incentive or equity-based incentive compensation plans or programs of the
Company as in effect from time to time and in which the Company’s executive
management team is generally eligible to participate, including the 2008
Executive Incentive Compensation Program (or any successor plan).
 
3.3. Benefits–In General.  During the Term, the Executive shall be permitted to
participate in any group life, hospitalization or disability insurance plans,
health programs, retirement plans, fringe benefit programs and other benefits or
insurance plans that may be available to other senior executives of the Company
generally in accordance with the terms of such plans or programs as in effect
from time to time.
 
3.4. Expenses–In General.  The Company shall pay or reimburse the Executive for
all ordinary and reasonable out-of-pocket expenses actually incurred (and, in
the case of reimbursement, paid) by the Executive during the Term in the
performance of the Executive’s services under this Agreement, in accordance with
the Company’s policies regarding such reimbursements as in effect from time to
time.  During the Term, the Company shall reimburse reasonable fees and expenses
incurred by the Executive for participation in professional and trade
associations and reasonable expenses incurred in connection with business
development and client entertainment activities.   In addition, the Company will
reimburse the Executive for the reasonable attorneys' fees incurred by him
relating to the negotiation and documentation of this Agreement.  Payments and
reimbursement under this Section 3.4 shall be made no later than March 15 of the
calendar year following the year in which the Executive incurred the expense.
 
4. Termination due to Death or Disability.
 
4.1. Date of Termination due to Death or Disability.  If the Executive dies
during the Term, the Term of this Agreement and the Executive’s employment with
the Company shall terminate effective immediately as of the date of the
Executive’s death, and the obligations of the Company to or with respect to the
Executive shall terminate in their entirety upon such date except as otherwise
provided under this Section 4.  If, during the Term, the Executive is unable to
perform substantially and continuously the duties assigned to him due to a
disability (as such term is defined or used for purposes of the Company’s
long-term disability plan then in effect, or, if no such plan is in effect, by
virtue of ill health or other disability for more than 180 consecutive or
non-consecutive days out of any consecutive twelve (12)-month period)
(“Disability”), the Company shall have the right, to the extent permitted by
law, to terminate the employment of the Executive upon thirty (30) days’ advance
notice in writing to the Executive, and the Term of this Agreement and the
Executive’s employment with the Company shall terminate effective on the
thirtieth (30th) day after delivery of such notice, and the obligations of the
Company to or with respect to the Executive shall terminate in their entirety
upon such date except as otherwise provided under this Section 4.
 
4.2. Obligations of the Company upon Termination due to Death or
Disability.  Upon termination of the Term of this Agreement and the Executive’s
employment with the Company due to the Executive’s death or Disability, the
Executive (or the Executive’s estate or beneficiaries in the case of the death
of the Executive) shall be entitled to receive the following payments and
benefits at the times specified below (subject to Section 7):
 
(a) (i) an amount equal to the sum of (A) any Annual Salary actually earned
under this Agreement prior to the date of termination, (B) any accrued paid time
off to the extent not theretofore paid, and (C) reimbursement for business
expenses incurred prior to the date of termination in accordance with the
Company’s policies or Section 3.4, which amount shall be paid within thirty (30)
days of the date of termination, and (ii) the annual incentive amount (if any)
earned, but not yet paid to the Executive prior to the date of termination,
under any bonus plan of the Company in which the Executive participated for the
completed fiscal year of the Company prior to the date of termination as
determined by the Compensation Committee, with such amount to be paid in cash at
such time as the Company otherwise makes incentive payments for such fiscal year
to the executive management team (and in all events no later than March 15th, of
the year following the year in which the date of termination occurs ) (the
amounts in clauses (i) and (ii) referred to collectively as the “Accrued
Obligations”);
 
(b) all outstanding and unvested  incentive equity or equity-based awards and
long-term incentive awards held by the Executive, including but not limited to
the restricted stock units awarded to the Executive by the Company on
February 20, 2008, shall immediately vest and any time-based forfeiture
restrictions on incentive equity or equity-based awards held by Executive shall
immediately lapse; provided that any awards that vest based on the achievement
of performance goals shall vest and be earned only upon achievement of the
applicable performance goals or objectives (but disregarding any requirement for
the Executive’s continued employment); provided, further, that if the applicable
plan or award agreement provides more beneficial treatment to the Executive and
specifically provides that it supersedes the treatment under this Section
4.2(b), the more beneficial treatment in the applicable plan or award agreement
shall apply; provided, further, that notwithstanding the foregoing, in the event
of a Change in Control, the terms of the applicable plan and award agreements
relating to a Change in Control shall apply if such provision is more beneficial
to the Executive (with settlement of any such outstanding award that constitutes
nonqualified deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) to occur only if such Change in
Control is a “change in control event” as defined in Treasury Regulation
§1.409A-3(i)(5));
 
(c) a pro-rata actual annual incentive payment in respect of the fiscal year of
the Company in which the date of termination occurs equal to the product of (i)
the amount determined by the Compensation Committee pursuant to the terms of the
applicable annual incentive plan of the Company in which the Executive was
eligible to participate for such fiscal year based on the Company’s actual
performance for the fiscal year of the Company in which the date of termination
occurs on the same basis as annual incentives are determined for active members
of the senior management team of the Company, and (ii) a fraction, the numerator
of which is the number of days elapsed in the fiscal year of the Company in
which occurs the date of termination through the date of termination, and the
denominator of which is 365 (such amount the “Pro-Rata Incentive Award”), with
such amount to be paid in cash at such time as the Company otherwise makes
incentive payments for such fiscal year to the executive management team (and in
all events no later than March 15th, of the year following the year in which the
date of termination occurs); and
 
(d) all rights and benefits under any retirement or other benefit plan or
program (in accordance with their terms and conditions) that are vested or to
which the Executive is otherwise entitled as of the date of termination (the
“Other Benefits”).
 
Except as provided in this Section 4.2, the Executive shall have no further
rights to any other compensation or benefits under this Agreement on or after
any termination of the Executive’s employment pursuant to this Section 4, and
any unvested rights, benefits or incentive awards shall be forfeited as of the
date of termination.
 
4.3. Effect of Termination on Other Positions.  Upon any termination under this
Section 4, the Executive shall be deemed to have resigned from all positions he
then holds with the Company and any of its subsidiaries, and the Executive
agrees to execute such documents and take such other actions as the Company may
request to reflect such resignation.
 
5. Obligations of the Company upon Certain Terminations of Employment (Other
than due to Death or Disability).
 
5.1. Termination by the Company for Cause; Termination by the Executive without
Good Reason.  During the Term, the Company may terminate the Term of this
Agreement and the Executive’s employment either with Cause, and the Executive
may terminate the Term of this Agreement and his employment without Good Reason.
 
(a) Definition of Cause.  For purposes of this Agreement, “Cause” shall mean the
Executive’s:
 
(i)  
conviction of, indictment for or formal admission to or plea of nolo contendere
with respect to, a felony or a crime of moral turpitude, dishonesty, breach of
trust, fraud, misappropriation, embezzlement or unethical business conduct (but
only if the Board of Directors reasonably determines, after considering all
related facts and circumstances, that such indictment, conviction or plea has
materially and adversely affected or is reasonably likely to materially and
adversely affect the Company’s business or reputation), or any crime involving
the Company;

 
(ii)  
continued willful misconduct or willful or gross neglect in the performance of
his duties hereunder, following written notice of such misconduct or neglect and
failure to remedy such misconduct or neglect within fifteen (15) days after
delivery of such notice; provided, however, that the Board of Directors shall
have the discretion (A) to require a remedial period that is shorter than
fifteen (15) days to remedy certain misconduct or neglect that the Board of
Directors reasonably determines can be remedied in less than fifteen (15) days
or (B) to offer no opportunity to remediate conduct or neglect that the Board of
Directors reasonably determines to be incapable of being cured;

 
(iii)  
continued failure to materially adhere to the clear directions of the Company,
to adhere to the Company’s written policies, or to devote substantially all of
his business time and efforts to the Company in accordance with and subject to
the provisions of Section 2 hereof, and failure to cure such failure within
fifteen (15) days after delivery of written notice of such failure; provided,
however, that the Board of Directors shall have the discretion (A) to require a
remedial period that is shorter than fifteen (15) days to remedy certain
failures that the Board of Directors reasonably determines can be remedied in
less than fifteen (15) days or (B) to offer no opportunity to remediate failures
that the Board of Directors  reasonably determines to be incapable of being
cured;

 
(iv)  
continued failure to substantially perform the duties properly assigned to the
Executive by the Company (other than any such failure resulting from his
Disability) and failure to cure such failure within fifteen (15) days after
delivery of written notice of such failure; provided, however, that the Board of
Directors shall have the discretion (A) to require a remedial period that is
shorter than fifteen (15) days to remedy certain failures that the Board of
Directors reasonably determines can be remedied in less than fifteen (15) days
or (B) to offer no opportunity to remediate failures that the Board of Directors
reasonably determines to be incapable of being cured; or

 
(v)  
material and willful breach of any of the terms and conditions of this Agreement
and failure to cure such breach within fifteen (15) days following written
notice from the Company specifying such breach; provided, however, that the
Board of Directors shall have the discretion (A) to require a remedial period
that is shorter than fifteen (15) days to remedy certain breaches that the Board
of Directors reasonably determines can be remedied in less than fifteen (15)
days or (B) to offer no opportunity to remediate breaches that the Board of
Directors reasonably determines to be incapable of being cured.

 
(b) Obligations of the Company upon Termination for Cause or Termination by the
Executive without Good Reason.  If, during the Term, the Company terminates the
Executive for Cause, or the Executive terminates his employment and the
termination by the Executive is not for Good Reason in accordance with
Section 5.2 hereof, the Term of this Agreement and the Executive’s employment
with the Company shall terminate immediately in the case of a termination by the
Company for Cause and on the thirtieth (30th) day following the date the
Executive provides the Company with written notice of his termination other than
for Good Reason (or such earlier date as the Company and the Executive may
agree), and the Executive shall be entitled to receive the Accrued Obligations
and the Other Benefits, as provided and at the times set forth in Section 4.2
above.  The Executive shall have no further rights to any other compensation or
benefits under this Agreement on or after any termination of the Executive’s
employment pursuant to Section 5.1, and any unvested rights, benefits or
incentive awards shall be forfeited as of the date of termination.
 
(c) Effect of Termination on Other Positions.  Upon any termination under
Section 5.1, the Executive shall resign from all positions he then holds with
the Company and any of its subsidiaries, and the Executive agrees to execute
such documents and take such other actions as the Company may request to reflect
such resignation.
 
5.2. Termination by the Company without Cause; Termination by the Executive for
Good Reason.  During the Term, the Company may terminate the Term of this
Agreement and the Executive’s employment without Cause, and the Executive may
terminate the Term of this Agreement and his employment for Good Reason.
 
(a) Definition of Good Reason.  For purposes of this Agreement, “Good Reason”
shall mean:
 
(i)  
a “Change in Control” of the Company (as that term is defined in the Company’s
then-current long-term incentive plan), followed within two (2) years following
the Change in Control  by any demotion of the Executive from his position as set
forth in Section 2 or any material diminution in the Executive’s authority,
duties and responsibilities (including the Executive ceasing to report only to
the Board of Directors), or the assignment to the Executive of duties materially
inconsistent with the Executive’s position with the Company as set forth in
Section 2; provided, however, that any merger or business combination of the
Company solely with any affiliate of the Company shall not be deemed to be a
Change in Control for purposes of this Agreement;

 
(ii)  
a reduction of more than ten percent (10%) in the Annual Salary of the Executive
(except any such reduction that is part of across-the-board salary reductions
generally applicable to the Company’s executive management team); or

 
(iii)  
any demotion of the Executive from his position as set forth in Section 2 or any
material diminution in the Executive’s authority, duties and responsibilities
(including the Executive ceasing to report only to the Board of Directors);
provided that, in no event shall the assignment by the Board of Directors prior
to a Change in Control of a portion of the Executive’s duties to a member of the
senior management team who reports directly to the Executive constitute (or
serve as a basis for the Executive to claim) Good Reason under this clause
(iii).

 
In order to invoke a termination for Good Reason, the Executive shall provide
written notice to the Company of the existence of one or more of the conditions
described in clauses (i) through (iii) within thirty (30) days following the
initial existence of such condition or conditions, specifying in reasonable
detail the conditions constituting Good Reason, and the Company shall have
thirty (30) days following receipt of such written notice (the “Cure Period”)
during which it may remedy the condition if such condition is reasonably subject
to cure.  In the event that the Company fails to remedy the condition
constituting Good Reason during the applicable Cure Period, the Executive’s
“separation from service” (within the meaning of Section 409A of the Code) must
occur, if at all, within thirty (30) days following such Cure Period in order
for such termination as a result of such condition to constitute a termination
for Good Reason.
 
(b) Obligations of the Company upon Termination without Cause or a Termination
by the Executive for Good Reason.  If, during the Term, the Company terminates
the Executive’s employment without Cause, or the Executive terminates his
employment for Good Reason, the Term of this Agreement and the Executive’s
employment with the Company shall terminate on the thirtieth (30th) day
following the date the Company or the Executive, as applicable, provides the
Company with written notice of termination (or such earlier date as the Company
and the Executive may agree), and the Executive shall be entitled to receive the
following payments and benefits at the times specified below, subject to Section
5.3 and Section 7:
 
(i)  
the Accrued Obligations and the Other Benefits, as provided and at the times set
forth in Section 4.2 above;

 
(ii)  
an amount equal to the product of (A) two (2) and (B) the amount equal to the
average of the sum of the Annual Salary paid to the Executive (including any
amounts deferred) and the annual incentive bonuses earned by the Executive under
the Company’s annual incentive compensation plan (including any annual incentive
bonus amounts that were earned but deferred or that were satisfied through the
grant of equity awards) with respect to the two (2) completed fiscal years of
the Company preceding the date of termination, which product shall be no less
than $3.5 million and no more than $5 million, with such amount to be paid in
equal installments during the twelve (12)-month period following the date of
termination in accordance with the Employer’s regular payroll practices for the
executive officers of the Company, with the first payment to be made on the
first payroll date immediately following the sixty-first (61st) day after the
date of termination (with accrued and unpaid installments from the date of
termination to be paid on the payroll date on which the first installment is
paid) and the last installment to be paid on the payroll date on or immediately
following the date that is twelve (12) months after the date of termination;
provided, however, if the date of termination occurs within two (2) years
following a Change in Control (which is a “change in control event” as defined
in Treasury Regulation §1.409A-3(i)(5)), the amount described in this subsection
(ii) shall be paid in a single lump sum payment on the first payroll date
immediately following the sixty-first (61st) day after the date of termination;

 
(iii)  
an amount equal to the Pro-Rata Incentive Award, with such amount to be paid in
cash at such time as the Company otherwise makes incentive payments for such
fiscal year to the executive management team (and in all events no later than
March 15th, of the year following the year in which the date of termination
occurs);

 
(iv)  
all unvested incentive equity or equity-based awards held by Executive,
including any performance-based cash or equity-based awards that are not
intended to qualify as “performance based compensation” under Section 162(m) of
the Code, shall immediately vest and any time-based forfeiture restrictions on
incentive equity or equity-based awards held by Executive shall immediately
lapse (effective as of the expiration of the revocation period as described in
Section 5.3 with respect to the Release Requirement); provided, however, that
unvested incentive equity or equity-based awards that are intended to qualify as
“performance based compensation” under Section 162(m) of the Code shall vest and
be earned only upon achievement of the applicable performance goals or
objectives (but disregarding any requirement for the Executive’s continued
employment); provided, further, that notwithstanding the foregoing, in the event
of a Change in Control, the terms of the applicable plan and award agreements
relating to a Change in Control shall apply if such provision is more beneficial
to the Executive (with settlement of any such outstanding award that constitutes
nonqualified deferred compensation subject to Section 409A of the Code to occur
only if such Change in Control is a “change in control event” as defined in
Treasury Regulation §1.409A-3(i)(5)); and

 
(v)  
for a period of five (5) years after the date of termination, continued coverage
of the Executive and his “qualified beneficiaries” (as defined in Section 4980B
of the Code (“COBRA”) under the group health plans of the Company that the
Executive and his qualified beneficiaries would have been eligible to receive in
the absence of such termination of employment, at the Company’s expense and with
any such deemed premiums to be imputed as income to the Executive to the extent
the Company determines to be necessary; provided that the Company shall in no
event be required to provide such coverage under the Company’s plans pursuant to
COBRA after such time as the Executive or the qualified beneficiary, as
applicable, is no longer eligible for continued coverage under COBRA.  For the
portion of such five (5)-year period after the Executive or a qualified
beneficiary is no longer eligible to receive continuing coverage under the
Company’s group health plans under COBRA, the Company shall reimburse the health
insurance premiums incurred by the Executive under a private health insurance
plan that provides substantially similar benefits for the Executive and his
qualified beneficiaries and is reasonably acceptable to the
Company.  Notwithstanding the foregoing, the Company shall in no event be
required to provide or reimburse the cost of any benefits otherwise required by
this clause (v) after such time as the Executive or the qualified beneficiary,
as applicable, becomes entitled to receive benefits of the same type from
another employer’s health care plan.  Any reimbursement of premiums under this
clause (v) shall be made in arrears on the first (1st) business day of each
calendar quarter, subject to the Executive’s providing the Company with evidence
of continuing coverage under any such private plan.

 
Except as provided in Section this 5.2, the Executive shall have no further
rights to any other compensation or benefits under this Agreement on or after
any termination of the Executive’s employment pursuant to this Section 5.2, and
any unvested rights, benefits or incentive awards shall be forfeited as of the
date of termination.
 
(c) Effect of Termination on Other Positions.  Upon any termination under this
Section 5.2, the Executive shall resign from all positions he then holds with
the Company and any of its subsidiaries, and the Executive agrees to execute
such documents and take such other actions as the Company may request to reflect
such resignation.
 
5.3. Condition to Rights and Benefits of Executive.  All rights and benefits to
which the Executive may be entitled under Section 5.2 (other than the Accrued
Obligations and the Other Benefits) shall be subject to the Executive’s
continuing performance in all material respects of the covenants of the
Executive contained in Section 6 and Section 9.1 of this Agreement and the
delivery to the Company of an executed release of claims against the Company and
its affiliates in a form substantially similar to the release of claims
requested by the Company from other employees in connection with employment
terminations (with such updates and modifications as the Company determines are
necessary) and the expiration (without the Executive revoking) of any applicable
non-revocation period set forth in such release no later than fifty-five (55)
days after the date of termination of employment (the “Release Requirement”).
 
6. Covenants of the Executive.
 
6.1. Covenant against Competition; Other Covenants.  The Executive acknowledges
that (i) the Executive’s work for the Company has given and will continue to
give him access to the confidential affairs and proprietary information of the
Company, (ii) the covenants and agreements of the Executive contained in this
Section 6 are essential to the business and goodwill of the Company, and
(iii) the Company would not have entered into this Agreement but for the
covenants and agreements set forth in this Section 6.  Accordingly, the
Executive covenants and agrees that:
 
(a) During and after the period of the Executive’s employment with the Company
and its affiliates, the Executive shall keep secret and retain in strictest
confidence, except in connection with the business and affairs of the Company
and its affiliates and as otherwise required by law, all confidential matters
relating to the business and affairs of the Company or any of its affiliates
learned by the Executive heretofore or hereafter directly or indirectly from the
Company or any of its affiliates (the “Confidential Company Information”) and
shall not disclose such Confidential Company Information to anyone outside of
the Company except as required by law or with the Company’s express written
consent and except for Confidential Company Information which is, at the time of
receipt, or thereafter becomes, publicly known through no wrongful act of the
Executive.
 
(a) (i)           The Executive agrees that during the Term and for a period of
twelve (12) months following the termination of the Executive’s employment with
the Company either by the Company with or without Cause or by the Executive with
or without Good Reason (the “Restricted Period”), the Executive shall not,
without the express written consent of the Company, directly or indirectly,
anywhere in the United States, own an interest in, join, operate, control or
participate in, be connected as an owner, officer, executive, employee, partner,
member, manager, shareholder, or principal of or with, or otherwise aid or
assist in any manner whatsoever, any corporation or other entity that competes
with the Company or its subsidiaries in the capital markets, financial advisory
and/or institutional sales and trading business.   If the Executive’s employment
with the Company is terminated for any reason by the Company or the Executive
effective during the two (2) year period immediately following a Change in
Control, the restrictions of this Section 6.1(b)(i) shall be limited to (A)
those middle market-focused investment banking or brokerage entities that are in
direct competition with the Company’s capital markets and/or institutional sales
and trading business, and (B) engaging in any activity in any capacity for any
corporation or other entity, whether or not competitive with the Company,
relating to or involving institutional equity private placement transactions
(including transactions under Rule 144A).
 
(ii)           Notwithstanding the foregoing, the Executive may (i) own up to
one percent (1%) of the outstanding stock of a publicly held corporation which
is or is affiliated with an entity or person that is in competition with the
Company or its subsidiaries or (ii) be an officer, executive, employee, partner,
member, manager, shareholder, or principal of or with a private equity fund or a
third-party asset management firm.
 
(b) During the Term and the Restricted Period, (i) the Executive shall not,
without the Company’s prior written consent, directly or indirectly, knowingly
(A) solicit or encourage to leave the employment or other service of the
Company, or any of its affiliates, any employee or independent contractor
thereof or (B) hire (on behalf of the Executive or any other person or
entity) any employee who has left the employment of the Company or any of its
affiliates within the twelve (12)-month period which follows the termination of
such employee’s employment with the Company and its affiliates, and (ii) the
Executive will not, whether for his own account or for the account of any other
person, firm, corporation or other business organization, intentionally
interfere with the Company’s or any of its affiliates’ relationship with, or
endeavor to entice away from the Company or any of its affiliates, any person
who during the Term is or was, within the preceding year, a customer or client
of the Company or any of its affiliates, nor shall Executive aid or assist in
any manner whatsoever any person, firm, corporation or other business in doing
any of the things described in clauses (i) or (ii) above.
 
6.2. Rights and Remedies upon Breach.  The Executive acknowledges and agrees
that any breach by him of any of the provisions of Section 6.1 (the “Restrictive
Covenants”) would result in irreparable injury and damage for which money
damages would not provide an adequate remedy.  Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the provisions of
Section 6.1, the Company and its affiliates, in addition to, and not in lieu of,
any other rights and remedies available to the Company and its affiliates under
law or in equity (including, without limitation, the recovery of damages) and
the cessation of any payments or benefits otherwise provided under Section 5.2
of this Agreement, shall have the right and remedy to have the Restrictive
Covenants specifically enforced by any court having equity jurisdiction,
including, without limitation, the right to an entry against the Executive of
restraining orders and injunctions (preliminary, mandatory, temporary and
permanent) against violations, threatened or actual, and whether or not then
continuing, of such covenants.
 
7. Code Section 409A.
 
7.1. General.  It is intended that this Agreement shall comply with the
provisions of Section 409A of the Code or an exemption to Section 409A of the
Code.  Any payments that qualify for the “short-term deferral” exception, the
“separation pay” exception or another exception under Section 409A of the Code
shall be paid under the applicable exception.  For purposes of the limitations
on nonqualified deferred compensation under Section 409A of the Code, each
payment of compensation under this Agreement shall be treated as a separate
payment of compensation.  All payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” under Section 409A of the Code.  In no event may the Executive,
directly or indirectly, designate the calendar year of any payment under this
Agreement.  Within the time period permitted under Section 409A of the Code or
guidance issued thereunder, the Company may, in consultation with the Executive,
modify this Agreement in order to cause the provisions of this Agreement to
comply with the requirements of Section 409A of the Code.
 
7.2. In-Kind Benefits and Reimbursements.  Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits that
constitute nonqualified deferred compensation under Section 409A provided under
this Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that (a)
any reimbursement is for expenses incurred during the Executive’s lifetime (or
during a shorter period of time specified in this Agreement); (b) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year; (c) the reimbursement of an
eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred; and (d) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.
 
7.3. Delay of Payments.  Notwithstanding any other provision of this Agreement
to the contrary, if the Executive is considered a “specified employee” for
purposes of Section 409A of the Code (as determined in accordance with the
methodology established by the Company as in effect on the date of termination),
(a) any payment that constitutes nonqualified deferred compensation within the
meaning of Section 409A of the Code that is payable on account of the
Executive’s separation from service and is otherwise due to the Executive under
this Agreement during the six (6)-month period following his separation from
service (as determined in accordance with Section 409A of the Code) shall be
accumulated and paid to the Executive on the fourteenth (14th) day of the
seventh (7th) month following his separation from service (the “Delayed Payment
Date”) and (b) in the event any equity compensation awards held by the Executive
that vest on account of the Executive’s separation from service constitute
nonqualified deferred compensation within the meaning of Section 409A of the
Code, the delivery of shares of common stock (or cash) as applicable in
settlement of such awards shall be made on the earliest permissible payment date
(including the Delayed Payment Date) or event under Section 409A on which the
shares (or cash) would otherwise be delivered or paid.  If the Executive dies
during the postponement period, the amounts and entitlements delayed on account
of Section 409A of the Code shall be paid to the personal representative of his
estate on the first to occur of the Delayed Payment Date or thirty (30) days
after the date of the Executive’s death.
 
8. Code Section 280G – Certain Reductions in Payments.
 
8.1. Anything in this Agreement to the contrary notwithstanding, in the event
that the Accounting Firm (as defined below) determines that receipt of all
Payments (as defined below) would subject the Executive to the tax under Section
4999 of the Code, the Accounting Firm shall determine whether to reduce any of
the Agreement Payments (as defined below) to the Executive so that the Parachute
Value (as defined below) of all Payments to the Executive, in the aggregate,
equals the applicable Safe Harbor Amount (as defined below).  Agreement Payments
shall be so reduced only if the Accounting Firm determines that the Executive
would have a greater Net After-Tax Receipt (as defined below) of aggregate
Payments if the Agreement Payments were so reduced.  If the Accounting Firm
determines that the Executive would not have a greater Net After-Tax Receipt of
aggregate Payments if the Agreement Payments were so reduced, the Executive
shall receive all Agreement Payments to which the Executive is entitled
hereunder.   The provisions of this Section 8 shall be the exclusive provisions
applicable to the Executive relating to Section 280G of the Code and any
provisions relating to Section 280G of the Code contained in any plan of the
Company, including Section 11.4 of the 2006 Long-Term Incentive Plan (as amended
and restated effective June 30, 2010), will be inapplicable to the Executive.
 
8.2. If the Accounting Firm determines that the aggregate Agreement Payments to
the Executive should be reduced so that the Parachute Value of all Payments to
the Executive, in the aggregate, equals the applicable Safe Harbor Amount, the
Company shall promptly give the Executive notice to that effect and a copy of
the detailed calculation thereof.  All determinations made by the Accounting
Firm under this Section 8 shall be binding upon the Company and the Executive
and shall be made as soon as reasonably practicable and in no event later than
fifteen (15) days following the date of the Executive’s termination of
employment.
 
8.3. For purposes of reducing the Agreement Payments to the Executive so that
the Parachute Value of all Payments to the Executive, in the aggregate, equals
the applicable Safe Harbor Amount, only Agreement Payments (and no other
Payments) shall be reduced.  The reduction contemplated by this Section 8, if
applicable, shall be made by reducing payments and benefits (to the extent such
amounts are considered Payments) under the following sections in the following
order:  (i) Section 5.2(b)(ii) beginning with payments that would be made last
in time, (ii) Section 5.2(b)(iii), and (iii) Section 5.2(b)(iv).
 
8.4. As a result of the uncertainty in the application of Code Section 4999 at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of the Executive pursuant to this Agreement that should not have
been so paid or distributed (each, an “Overpayment”) or that additional amounts
that will have not been paid or distributed by the Company to or for the benefit
of the Executive pursuant to this Agreement could have been so paid or
distributed (each, an “Underpayment”), in each case consistent with the
calculation of the applicable Safe Harbor Amount hereunder.  In the event that
the Accounting Firm, based on the assertion of a deficiency by the Internal
Revenue Service against the Company or the Executive which the Accounting Firm
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company to or for the
benefit of the Executive shall be repaid by the Executive to the Company,
together with interest at the applicable federal rate provided for in Code
Section 7872(f)(2); provided, however, that (a) no such repayment shall be
required if and to the extent such deemed repayment would not either reduce the
amount on which the Executive is subject to tax under Code Sections 1 and 4999
or generate a refund of such taxes; and (b) to the extent such repayment would
generate a refund of such taxes, the Executive shall only be required to pay to
the Company the Overpayment less the amount of tax to be refunded and to
transfer the refund of such taxes to the Company when received.  In the event
that the Accounting Firm, based on controlling precedent or substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be promptly paid by the Company to or for the benefit of the Executive,
together with interest at the applicable federal rate provided for in Code
Section 7872(f)(2).
 
8.5. In connection with making determinations under this Section 8, the
Accounting Firm shall take into account the value of any reasonable compensation
for services to be rendered by the Executive before or after the change of
control, including any non-competition provisions that may apply to the
Executive (whether set forth in this Agreement or otherwise), and the Company
shall cooperate in the valuation of any such services, including any
non-competition provisions.
 
8.6. All fees and expenses of the Accounting Firm in implementing the provisions
of this Section 8 shall be borne by the Company.
 
8.7. Definitions.  The following terms shall have the following meanings for
purposes of this Section 8.
 
(a) “Accounting Firm” shall mean a nationally recognized certified public
accounting firm (which accounting firm shall in no event be the accounting firm
for the entity seeking to effectuate such change in control) or other
professional services organization that is a certified public accounting firm
recognized as an expert in determinations and calculations for purposes of
Section 280G of the Code that is selected by the Company (as it exists prior to
a change of control) and reasonably acceptable to the Executive for purposes of
making the applicable determinations hereunder.
 
(b) “Agreement Payment” shall mean a Payment paid or payable pursuant to this
Agreement.
 
(c) “Net After-Tax Receipt” shall mean the Present Value of a Payment net of all
taxes imposed on the Executive with respect thereto under Code Sections 1 and
4999 and under applicable state, local, and foreign laws, determined by applying
the highest marginal rate under Code Section 1 and under state, local, and
foreign laws that applied to the Executive’s taxable income for the immediately
preceding taxable year, or such other rate as such Executive shall certify, in
the Executive’s sole discretion, as likely to apply to the Executive in the
relevant tax year.
 
(d) “Parachute Value” of a Payment shall mean the present value as of the date
of the change in control for purposes of Code Section 280G of the portion of
such Payment that constitutes a “parachute payment” under Code Section
280G(b)(2), as determined by the Accounting Firm for purposes of determining
whether and to what extent the excise tax under Code Section 4999 will apply to
such Payment.
 
(e) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Code Section 280G(b)(2)) to or for the
benefit of the Executive, whether paid or payable pursuant to this Agreement or
otherwise.
 
(f) “Present Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change in control for purposes of Code Section
280G, as determined by the Accounting Firm using the discount rate required by
Code Section 280G(d)(4).
 
(g) “Safe Harbor Amount” means (x) 3.0 times the Executive’s “base amount,”
within the meaning of Code Section 280G(b)(3), minus (y) $1.00.
 
9. Miscellaneous.
 
9.1. Non-Disparagement; Cooperation.  The Executive agrees that he/she will not
(except as reasonably required by law), whether during or after the Executive’s
employment with the Company, make any statement, orally or in writing,
regardless of whether such statement is truthful, nor take any action, that
(a) in any way could disparage the Company or any officer, executive, director,
partner, manager, member, principal, employee, representative, or agent of the
Company, or which foreseeably could or reasonably could be expected to harm the
reputation or goodwill of any of those persons or entities, or (b) in any way,
directly or indirectly, could knowingly cause, encourage or condone the making
of such statements or the taking of such actions by anyone else.  In addition,
following any termination of employment, the Executive will cooperate with the
Company as reasonably requested by the Company regarding any dispute, claim or
investigation by, against or involving the Company regarding matters of which
the Executive has particular knowledge relating to the period of the Executive’s
employment.
 
9.2.  Severability.  The Executive acknowledges and agrees that (a) he/she has
had an opportunity to seek advice of counsel in connection with this Agreement
and (b) the Restrictive Covenants are reasonable in geographical and temporal
scope and in all other respects.  If it is determined that any of the provisions
of this Agreement, including, without limitation, any of the Restrictive
Covenants, or any part thereof, is invalid or unenforceable, the remainder of
the provisions of this Agreement shall not thereby be affected and shall be
given full effect, without regard to the invalid portions.
 
9.3. Duration and Scope of Covenants.  If any court or other decision-maker of
competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.
 
9.4. Enforceability; Jurisdiction; Arbitration.  Any controversy or claim
arising out of or relating to this Agreement or the breach of this Agreement
(other than a controversy or claim arising under Section 6, and to the extent
necessary for the Company or its affiliates, where applicable, to avail itself
of the rights and remedies referred to in Section 6.2) that is not resolved by
the Executive and the Company (or its affiliates, where applicable) shall be
submitted to arbitration in the Washington, D.C. area in accordance with
Virginia law and the procedures of the American Arbitration Association.  The
determination of the arbitrator(s) shall be conclusive and binding on the
Company (or its affiliates, where applicable) and the Executive, and judgment
may be entered on the arbitrator(s)’ award in any court having jurisdiction.
 
9.5. Notices.  Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, sent by facsimile or
electronic transmission, or sent by certified, registered or express mail,
postage prepaid.  Any such notice shall be deemed given when so delivered
personally, or sent by facsimile or electronic transmission or, if mailed, five
(5) days after the date of deposit in the United States mails as follows:
 
If to the Company, to:
 


 
FBR Capital Markets Corporation
 
1001 19th Street North
 
Arlington, VA  22209
 
Attention:  General Counsel
 
If to the Executive, to the address set forth on the signature page hereof.
 
Any such person may by written notice given in accordance with this Section 9.5
to the other parties hereto designate another address or person for receipt by
such person of notices hereunder.
 
9.6. Entire Agreement.  This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.  Effective as of the
Effective Date, this Agreement shall supersede and replace the Prior Agreement.
 
9.7. Waivers and Amendments.  This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties hereto.  No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any such right,
power or privilege nor any single or partial exercise of any such right, power
or privilege, preclude any other or further exercise thereof or the exercise of
any other such right, power or privilege.
 
9.8. GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF VIRGINIA WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE COMMONWEALTH OF VIRGINIA.
 
9.9. Assignment.  This Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors, heirs (in the case of the
Executive) and assigns.  No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company except that such rights
or obligations may be assigned or transferred, pursuant to a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company; provided,
however, that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law.
 
9.10. Withholding.  The Company shall be entitled to withhold from any payments
or deemed payments any amount of tax withholding it determines to be required by
law.
 
9.11. Counterparts.  This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument.  Each counterpart may consist of two (2) copies hereof each signed
by one of the parties hereto.
 
9.12. Survival.  The provisions of Section 6 and any other provisions of this
Agreement that expressly impose obligations that survive termination of the
Executive’s employment hereunder, and the provisions of this Section 9 to the
extent necessary to effectuate the survival of such provisions, shall survive
termination of this Agreement and any termination of the Executive’s employment
hereunder.
 
9.13. Headings.  The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.
 
 

         
FBR & CO
   
By:
 
/s/ Arthur J. Reimers
   
Name:
 
 Arthur J. Reimers
   
Title:
 
 Lead Outside Director




           
EXECUTIVE
     
Signature:
     
/s/ Richard J. Hendrix
       
Richard J. Hendrix

 

 
 

--------------------------------------------------------------------------------

 
